DETAILED ACTION
This office action is a response to the amendment and arguments filed on November 18, 2021.
Claims 1, 2, 4, 6-12, 33, 34, 36 and 37 are pending.
Claims 1, 2, 4, 6-12, 33, 34, 36 and 37 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, 6-12, 33, 34, 36 and 37 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below according to the amended claims (See Office Action).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1,2, 4, 6, 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Kim U.S. Patent Application Publication 2013/0163531, hereinafter Kim, in view of Tao et al. U.S. Patent Application Publication 2013/03223272, hereinafter Tao, and Fujii et al. U.S. Patent Application Publication 2012/0178467, hereinafter Fujii.

Regarding Claim 1, Kim discloses a channel coordination method (Abstract; Figure 1-4), comprising: 
in response to determining that a channel needs to be configured for a real-time service initiated by a terminal (Kim Paragraph [0079- 0082] the terminal 100 transmits the communication request signal including the QoS type and the channel information of the service, which is required by one's own, to the access point. The QoS type may be a real time communication service, a voice call service, a moving picture service, a data service, and so on. The access point 200 determines whether the QoS type included in the communication request signal is the real time communication service or the voice call service).
Kim discloses a channel coordination method in which a request is received from a terminal requesting real-time service that requires a particular quality of service. Kim fails to disclose detecting, by a first access point AP currently serving the terminal, signal quality of each neighboring AP; determining a neighboring AP with signal quality greater than a preset 
However, Tao more specifically teaches detecting, by a first access point AP currently serving the terminal, signal quality of each neighboring AP; determining a neighboring AP with signal quality greater than a preset signal quality threshold as a second AP that interferences with the first AP and requires channel coordination; sending, by the first access point AP, a channel coordination request signaling to the second AP, wherein the channel coordination request signaling comprises a designated channel that the first AP requests to coordinate (Tao Abstract; Figure 1-3; Paragraph [0047-0049 and 0065-0076] 301. The network side (Serving Cell first AP) determines and starts a CoMP communication process according to UE's service requirement and present system status; 302, the eNodeB to which the serving cell of the UE belongs configures the measurement set and sends the configured measurement set to the UE, and meanwhile the UE measures the channel state information of all the cells in the measurement set. Herein, the concept of measurement set and measurement mechanism is the same as those in 3GPP Rel.8; 303, the UE feeds back measurement result to the eNodeB to which the serving cell belongs, and the measurement result includes transmission delay from the measurement cell to the UE, RSRP intensity of the measurement cell and measurement cell ID corresponding to the measurement result, and also can include specific channel state information such as CSI and CQI. Herein, the measurement result fed back by the UE can be the measurement result of all the measurement cells, and also can be the measurement result of partial measurement cells selected by the UE. 304, the eNodeB to which the serving cell of the UE belongs selects UE's candidate CCS 
That is measurements are made for the current serving cell (first AP) and the neighboring cell (second AP). Based on the signal quality CQI and RSRP greater than a preset threshold a determination is made that the serving cell (first AP) requires channel coordination to improve communications to the serving terminal and a request is transmitted to the neighboring cell (second AP)).

Kim in view of Tao disclose a channel coordination method including coordinating and scheduling between base stations but fail to explicitly disclose and in response to receiving a first channel coordination feedback signaling sent from the second AP for indicating to agree to coordinate the designated channel, determining, by the first access point AP, that the second AP agrees to coordinate the designated channel according to the first channel coordination feedback signaling.
However, Fujii more specifically teaches and in response to receiving a first channel coordination feedback signaling sent from the second AP for indicating to agree to coordinate the designated channel, determining, by the first access point AP, that the second AP agrees to coordinate the designated channel according to the first channel coordination feedback signaling (Figure 1-3 and 8-12; Paragraph [0051-0064] the small cell base station generates a resource addition request information from a resource usage situation of the small cell base station and traffic situation and reports the request to the large cell base station. The large cell base station detects a resource usage situation based on a traffic situation of the uplink and downlink of the own cell. the small cell base station 121a determines resource assignment in the small cell base station 121a (dedicated resources for the large cell base station and shared resources) based on the resource allocation information broadcast. That is, as for the shared resources, the small cell base station 121a may allocate the resources to the mobile terminal apparatus. Each base station 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim in view of Tao with the teachings of Fujii. Fujii provides a solution which reduces the interference and improves frequency utilization efficiency when sharing the frequency band between radio communication systems whose communication areas at least partially overlap with each other. Enables the large cell base station to dynamically allocate the dedicated resources for and shared resources based on the reception situation in the large cell base station and communication situation in the small cell base station thus reducing the reduce loads on the network side. Effectively reduce the interference in a mobile terminal apparatus performing communication under the control of the small cell base station (Fujii Abstract; Paragraph [0015-0018]).

Regarding Claim 2, Kim in view of Tao in view Fujii disclose the method according to Claim 1. Kim in view of Tao in view Fujii further disclose receiving, by the first access point AP, a service type sent by the terminal, wherein the service type is used to characterize the real-time service initiated by the terminal; and determining, by the first access point AP, that the channel needs to be configured for the real-time service initiated by the terminal according to the 

Regarding Claim 4, Kim in view of Tao in view Fujii disclose the method according to Claim 1. Kim in view of Tao in view Fujii further disclose wherein the designated channel comprises at least one of following channels: a channel that the first AP intends to operate, and a channel that the first AP does not intend to operate (Fujii Figure 1-3 and 8-12 including Macro only, Femto only and shared resources; Paragraph [0051-0064] the small cell base station generates a resource addition request information from a resource usage situation of the small cell base station and traffic situation and reports the request to the large cell base station. The large cell base station detects a resource usage situation based on a traffic situation of the uplink and downlink of the own cell. the small cell base station 121a determines resource assignment in the small cell base station 121a (dedicated resources for the large cell base station and shared resources) based on the resource allocation information broadcast. That is, as for the shared resources, the small cell base station 121a may allocate the resources to the mobile terminal apparatus. Each base station controls resource assignment to each mobile terminal apparatus 

Regarding Claim 6, Kim in view of Tao in view Fujii disclose the method according to Claim 4. Kim in view of Tao in view Fujii further disclose wherein the channel coordination request signaling further comprises the service type that the first AP needs to support, and the service type is used to characterize the real-time service initiated by the terminal (Kim Paragraph [0079- 0082] the terminal 100 transmits the communication request signal including the QoS type and the channel information of the service, which is required by one's own, to the access point. The QoS type may be a real time communication service, a voice call service, a moving picture service, a data service, and so on. The access point 200 determines whether the QoS type included in the communication request signal is the real time communication service or the voice call service; Tao Figure 1-3; Paragraph [0045-0052] Coordination request including UE's service bearing information; UE's service bearing information further includes the type of user's service, the requirement of data rate, QoS related information, upper layer information, etc.).

Regarding Claim 33, Kim in view of Tao in view Fujii disclose the method according to Claim 1. Kim in view of Tao in view Fujii further disclose a channel coordination apparatus, wherein the apparatus is used for a first AP, the first AP is an AP currently serving a terminal, 

Regarding Claim 36, Kim in view of Tao in view Fujii disclose the method according to Claim 1. Kim in view of Tao in view Fujii further disclose a non-transitory computer-readable storage medium having a computer program stored thereon, wherein the computer program is used to perform the channel coordination method according to claim 1 (Kim Figure 1 and 2; Paragraph [0048-0076]; Fujii Figure 4-7; Paragraph [0065-0097]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tao in view Fujii as applied to claim 1 above, and further in view of Song et al. U.S. Patent Application Publication 2018/0255482, hereinafter Song.

Regarding Claim 7, Kim in view of Tao in view Fujii discloses the method according to Claim 1. Kim in view of Tao in view Fujii briefly disclose a response to receiving a second channel coordination feedback signaling sent from the second AP for indicating to disagree to coordinate the designated channel (Tao Paragraph [0023, 0025, 0053-0059, 0076, 0082] Response indicating request is rejected and retransmission of request by the first access point).
Kim in view of Tao in view Fujii fail to explicitly disclose in response to receiving a second channel coordination feedback signaling sent from the second AP for indicating to disagree to coordinate the designated channel, determining that the second AP disagrees to coordinate the designated channel according to the second channel coordination feedback 
However, Song more specifically teaches in response to receiving a second channel coordination feedback signaling sent from the second AP for indicating to disagree to coordinate the designated channel, determining that the second AP disagrees to coordinate the designated channel according to the second channel coordination feedback signaling; and sending another channel coordination request signaling to the second AP, wherein the another channel coordination request signaling comprises another designated channel that the first AP requests to coordinate (Figure 7; Paragraph [0078-0082] eNB.sub.1 may reject the proposed partitioning indicated by the received resource partitioning update message for various reasons and, in response, may transmit a resource partitioning update reject message at 712 to eNB.sub.2, in an effort to indicate this rejection to eNB.sub.2. Upon receiving the resource partitioning update reject message from eNB.sub.1, eNB.sub.2 may determine another proposed resource partitioning at 714 and may transmit another resource partitioning update request message at 716 to eNB.sub.1. eNB.sub.1 may accept the proposed resource partitioning indicated by the received request message and may send a resource partitioning update accept message at 718 to eNB.sub.2, indicating this acceptance to eNB.sub.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim in view of Tao in view Fujii with the teachings of Song. Song provides a solution which enables providing signaling that relies on minimum performance testing or interoperability testing so as to ensure robust performance of the base stations (Song Abstract; Paragraph [0002-0012]).

Claims 8-12, 34 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Song in view of Tao and Fujii.

Regarding Claim 8, Song discloses a channel coordination method, used for a second AP (Abstract; Figure 1 3, 4 and 7), comprising: 
receiving a channel coordination request signaling sent by the first AP, wherein the channel coordination request signaling comprises a designated channel that the first AP requests to coordinate (Paragraph [0078 and 0110] the first base station may receive, from the second base station, a message indicating proposed resource partitioning between the first and second base stations, wherein the proposed resource partitioning may be based on the resource status message.); 
in response to determining to agree to coordinate the designated channel, sending a first channel coordination feedback signaling for indicating to agree to coordinate the designated channel to the first AP (Paragraph [0078-0080 and 0111] the first base station may send to the second base station a notification that the proposed resource partitioning was accepted by the first base station. For certain aspects, the first base station may receive, from the second base station before receiving the message indicating proposed resource partitioning between the first and second base stations, another message indicating another proposed resource partitioning between the first and second base stations, may reject the other proposed resource partitioning, and may send, to the second base station, a notification of the rejected proposed resource partitioning. For certain aspects, the first base station may determine one or more parameters 
and determining a channel for local service transmission according to the designated channel (Paragraph [0042, 0057-0071 and 0083-00100] Scheduling of respective resources for communication based on negotiated resource partitioning in which a UE may utilize assigned resource blocks for an uplink channel transmission).
Song fails to explicitly disclose wherein the first AP is an AP currently serving a terminal, and the second AP is a neighboring AP with signal quality greater than a preset signal quality threshold detected by the first AP and determined by the first AP as an AP that interferences with the first AP and requires channel coordination.
However, Tao more specifically teaches wherein the first AP is an AP currently serving a terminal, and the second AP is a neighboring AP with signal quality greater than a preset signal quality threshold detected by the first AP and determined by the first AP as an AP that interferences with the first AP and requires channel coordination (Tao Abstract; Figure 1-3; Paragraph [0047-0049 and 0065-0076] 301. The network side (Serving Cell first AP) determines and starts a CoMP communication process according to UE's service requirement and present system status; 302, the eNodeB to which the serving cell of the UE belongs configures the measurement set and sends the configured measurement set to the UE, and meanwhile the UE measures the channel state information of all the cells in the measurement set. Herein, the concept of measurement set and measurement mechanism is the same as those in 3GPP Rel.8; 303, the UE feeds back measurement result to the eNodeB to which the serving cell belongs, and the measurement result includes transmission delay from the measurement cell to the UE, RSRP intensity of the measurement cell and measurement cell ID corresponding to the measurement 
That is measurements are made for the current serving cell (first AP) and the neighboring cell (second AP). Based on the signal quality CQI and RSRP greater than a preset threshold a determination is made that the serving cell (first AP) requires channel coordination to improve 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Kim with the teachings of Tao. One of key technologies to improve user experience, reduce inter-cell interference, reinforce cell-edge performance, and promote entire system throughput, i.e. multiple scattered transmission points which are independent with each other on geographic locations provide service for multiple user equipments (UEs) via different cooperative ways such as joint transmission, joint processing, and coordinated scheduling, etc. Tao provides a solution which ensures coordinated multi-point joint transmission and reduces information interactive delay and cost and complex degree of the communication system (Tao Abstract; Paragraph [0002-0027]).
Song in view of Tao readily discloses the limitations of Claim 8 and briefly disclose scheduling resources based on negotiating between access points but fails to go into specific detail regarding a designated channel and determining a channel for local service transmission according to the designated channel.
However, Fujii more specifically teaches a designated channel and determining a channel for local service transmission according to the designated channel (Figure 1-3 and 8-12; Paragraph [0051-0064] the small cell base station generates a resource addition request information from a resource usage situation of the small cell base station and traffic situation and reports the request to the large cell base station. The large cell base station detects a resource usage situation based on a traffic situation of the uplink and downlink of the own cell. the small cell base station 121a determines resource assignment in the small cell base station 121a (dedicated resources for the large cell base station and shared resources) based on the resource allocation information broadcast. That is, as for the shared resources, the small cell base station 121a may allocate the resources to the mobile terminal apparatus. Each base station controls resource assignment to each mobile terminal apparatus based on a communication speed request or channel quality information or the like reported from each mobile terminal apparatus; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Song in view of Tao with the teachings of Fujii. Fujii provides a solution which reduces the interference and improves frequency utilization efficiency when sharing the frequency band between radio communication systems whose communication areas at least partially overlap with each other. Enables the large cell base station to dynamically allocate the dedicated resources for and shared resources based on the reception situation in the large cell base station and communication situation in the small cell base station thus reducing the reduce loads on the network side. Effectively reduce the interference in a mobile terminal apparatus performing communication under the control of the small cell base station (Fujii Abstract; Paragraph [0015-0018]).

Regarding Claim 9, Song in view of Tao and Fujii disclose the method according to Claim 8. Song in view of Tao and Fujii further disclose wherein the designated channel comprises a channel that the first AP intends to operate; determining a channel for local service transmission according to the designated channel comprises: selecting a channel other than the channel that the first AP intends to operate; and determining the selected channel as the channel for the local service transmission (Song Paragraph [0042, 0057-0071 and 0083-00100] Scheduling of respective resources for communication based on negotiated resource partitioning 

Regarding Claim 10, Song in view of Tao and Fujii disclose the method according to Claim 8. Song in view of Tao and Fujii further disclose wherein the designated channel comprises a channel that the first AP does not intend to operate; determining a channel for local service transmission according to the designated channel comprises: determining the channel that the first AP does not intend to operate as the channel for the local service transmission (Song 

Regarding Claim 11, Song in view of Tao and Fujii disclose the method according to Claim 8. Song in view of Tao and Fujii further disclose wherein the method further comprises: in response to determining to disagree to coordinate the designated channel, sending a second channel coordination feedback signaling for indicating to disagree to coordinate the designated 

Regarding Claim 12, Song in view of Tao and Fujii disclose the method according to Claim 11. Song in view of Tao and Fujii further disclose wherein the method further comprises: receiving another channel coordination request signaling sent by the first AP, wherein the another channel coordination request signaling comprises another designated channel that the first AP requests to coordinate (Song Figure 7; Paragraph [0079-0082] Upon receiving the resource partitioning update reject message from eNB.sub.1, eNB.sub.2 may determine another proposed resource partitioning at 714 and may transmit another resource partitioning update request message at 716 to eNB.sub.1. eNB.sub.1 may accept the proposed resource partitioning indicated by the received request message and may send a resource partitioning update accept message at 718 to eNB.sub.2, indicating this acceptance to eNB.sub.2).

Regarding Claim 34, Song in view of Tao and Fujii disclose the method according to Claim 8. Song in view of Tao and Fujii further disclose a channel coordination apparatus, 

Regarding Claim 37, Song in view of Tao and Fujii disclose the method according to Claim 8. Song in view of Tao and Fujii further disclose a non-transitory computer-readable storage medium having a computer program stored thereon, wherein the computer program is used to perform the channel coordination method according to claim 8 (Song Figure 3; Paragraph [0009-0013 and 0120-0122]; Fujii Figure 4-7; Paragraph [0065-0097]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IVAN O LATORRE/Primary Examiner, Art Unit 2414                                                                                                                                                                                                        

IVAN O. LATORRE
Primary Examiner
Art Unit 2414